224 F.2d 557
Emerson G. SHOCKLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 15228.
United States Court of Appeals Fifth Circuit.
July 22, 1955.

A. Miles Coe, George Smill, Harry Nowalsky, New Orleans, La., Coe, Nowalsky & Lambert, New Orleans, La., for appellant.
Jos. M. Rault, Andrew R. Martinez, New Orleans, La., M. Hepburn Many, Asst. U. S. Atty., George R. Blue, U. S. Atty., New Orleans, La., proctors for appellee (Terriberry, Young, Rault & Carroll, New Orleans, La., of counsel).
Before HUTCHESON, Chief Judge, and RIVES and TUTTLE, Circuit Judges.
PER CURIAM.


1
The district court denied appellant's claim for damages allegedly resulting from a heat stroke sustained while he was serving in an unsafe place aboard the S.S.T.E. Mitchell, a cargo Liberty ship owned and operated by appellee. The decisive issues are solely questions of fact, which were determined in appellee's favor after a full and fair trial. We have reviewed the voluminous record, in the light of able arguments and briefs of counsel, and we are unable to say that the findings of fact by the district court are erroneous, certainly not clearly erroneous. See McAllister v. United States, 348 U.S. 19, 20, 75 S.Ct. 6.

The judgment is therefore

2
Affirmed.